DETAILED ACTION
Claims 1-6, 8-11 and 17-20 are under current examination. 
The elected species is the mutant of a peptide having the amino acid sequence of residues 161-197 of RSV G (SEQ ID NO: 1). 
This action is made FINAL in view of the IDS. 
Withdrawn
	Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn in view of the amendments (claims or specification); they include the objection to the specification, the objection to claim 18 and the 103 rejections in view of the combined teachings by Tripp/Kauver, and Tripp/Kauvar/Manning/ Collarini. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112, 2nd para.-MAINTAINED
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Appropriate correction or further elucidation is required.
Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive. Applicant states that he is in agreement with the Office’s interpretation of the claims and that SEQ ID NO: 1-6 represent the actual native peptide sequences; however, Applicant did not amend the claims and the claims are still directed different interpretations. 
Claim Rejections - 35 USC § 103-NECESSITATED BY THE IDS
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Jorquera et al. (Expert Rev of Vaccines, 2016-cited by the IDS), Tripp (US Patent 8173131-previously cited), US20130034564 (cited by the IDS) and Scheiblhofer et al. (Expert Rev of Vaccines, 2017-see attached form 892).
The claims are directed to (in part): a mutant of a peptide having the amino acid sequence of residues of RSV G protein as set forth by SEQ ID NO: 1; comprising the functional properties of having diminished activity with respect to activating the chemokine receptor responsive to fractalkine as compared to the respective peptide of SEQ ID NO: 1; which binds mAb 3D3, and/or 2D10 and/or 3G12; and/or which elicits antibodies immunoreactive with RSV G protein; and wherein said mutant peptide maintains its native conformation and wherein only residues not involved in binding mAbs 3D3, and/or 2D10 and/or 3G12 are changed; see claim 1.

Jorquera does not explicitly express a mutant of a peptide having the amino acid residues 161-197 of RSV G protein as set forth by SEQ ID NO: 1, which binds to mAb 3D3 and/or 2D10 and/or 3G12 (claim 1); the mutant of claim 1 which is chemically stabilized to retain the conformation exhibited upon binding to antibody (claims 2, 17, 18 and 20); the mutant of claim 1 wherein said mutant contains at least one substitution for amino acid 162, 164, 166, 177, 187, 192 and/or 193 of the RSV G protein (claim 3); a pharmaceutical composition that comprises as an active agent the mutant of claim 1 (claims 6 and 8); wherein said chemical stabilizing comprises covalent crosslinking (claim 18); the mutant of claim 17 comprising no more than five amino acid substitutions, deletions and/or additions (claim 19).  
Tripp teaches that the CX3C motif of the RSV G protein (amino acids 182-186) participates in the binding of the RSV to host cells; see col. 4, lines 27+. The inventor teaches modification of the CX3C motif renders it nonfunctional for viral attachment; see col. 5, lines 5+. See col. 10, lines 25+ which provides a number of peptides comprising CAAACKRIPNKK, TCWAACKRIPNKK and TCNAACKRIPNKK which have been shown to inhibit G glycoprotein CX3 binding to CX3CR1, inter alia. See col. 17, lines 40+ describes the preparation of a pharmaceutical composition comprising the RSV G peptides.
US20130034564 describes antibodies that are specifically immunoreactive with the RSV G protein; see whole document, including para. 13. The inventor teaches that antibodies to the conserved motif within positions 160-176 of the G protein are therapeutically effective in clearing the virus from subjects; see para. 13. The inventor teaches that antibodies of the invention are those which bind within 30 residues of the CX3C motif; see para. 14. See Example 4, para. 80+ for Table 1 which provides epitopes for various antibodies, including 3D3 (residues 164-172) and 3G12 (residues 167-176); the table also indicates that antibody 2D10 binds a conformational antibody. Note that the table indicates that antibody 3D3 has a Kd value of 1.1 and 3 pM for Ga and Gb, respectively; see instant claim 5. See SEQ ID NO: 26 of this document which comprises residues 161-197 of RSV G protein set forth by instant SEQ ID NO: 1; see instant claim 1. 
Scheiblhofer provides a review of the prior art discussing the influence of protein fold stability and its implications for vaccine design; see whole document, including title. See p. 481, col. 2 which teaches that destabilization of a protein can lead to unfolding of the tertiary structure and thus loss of conformational epitopes. Also see p. 482, col. 1-2 which describes stabilizing proteins, including via using chemical crosslinkers. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to introduce mutations in the CX3C motif of a RSV G peptide. One would have 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to prepare a RSV G protein which comprises at least 30 residues beyond the CX3C motif as taught by US20130034564; thus, encompassing the sequence set forth by instant SEQ ID NO: 1. One would have been motivated to do so for the advantage of including neutralizing epitopes found in the CCR of RSV G as taught by the teachings of both Jorquera and the US20130034564. US20130034564 specifically provides that both 3D3 and 3G12 antibodies are specifically immunoreactive with the RSV G protein as well as provides the sequence set forth by SEQ ID NO: 26 (by this document) comprising the sequence set forth by instant SEQ ID NO: 1. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to use a chemical crosslinker in order to chemically stabilize the RSV G protein as described by Scheiblhofer. One would have been motivated to do so for the advantage of maintaining the tertiary structure of the RSV G protein and thus, maintaining conformational epitopes, including that reactive to the 2D10 antibody. 
It would have been obvious to introduce various mutations at specific sites including residue 161. One would have been motivated to do so as a means of altering the epitope of different antibodies which are known to be immunoreactive with the CCR. See Table 1 of the US20130034564 which shows that a mutation at residue 161 would affect the binding of different antibodies, such as 1A5 and 1G8, while other neutralizing 
It would have been obvious to one of ordinary skill in the art at the time of the invention prepare the immunogenic RSV G proteins as a pharmaceutical composition. One would have been motivated to do so for the advantage of preparing the proteins for administration to a subject.
	There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the teachings of the prior art references; for example, the CX3C motif of the RSV G protein has been modified by the prior art; the CCR has been characterized for having neutralizing epitopes; use of chemical linkers for maintaining the conformational integrity of epitopes is known; introducing mutations is commonly practiced, etc.
	The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the Kauvar, Manning and Collarini references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	No claims are allowed at this time.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/24/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE S HORNING/Primary Examiner, Art Unit 1648